Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered October 20, 1989, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*440We are satisfied that the defendant’s factual allocution was sufficient. Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.